Citation Nr: 0334005	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  98-08 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than January 1, 
1998, for a total disability rating based on individual 
unemployability, to include, as a predicate, the issue of 
entitlement to an effective date earlier than January 1, 
1998, for the grant of a 70 percent disability rating for 
post-traumatic stress disorder.


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to March 
1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which increased the disability 
evaluation for post-traumatic stress disorder from 50 percent 
to 70 percent and granted a total disability rating based on 
individual unemployability.  The effective date assigned for 
both awards was January 1, 1998, the day following the 
termination of a 100 percent temporary rating for a period of 
hospitalization.  The veteran appealed the assignment of the 
effective date for the grant of a total rating.  

The Board originally reviewed this case in March 2000, and 
remanded it for the RO to adjudicate the claim of entitlement 
to an earlier effective date for the assignment of a 70 
percent disability evaluation for post-traumatic stress 
disorder, noting that such issue was inextricably intertwined 
with the issue on appeal.  The RO denied the claim and issued 
a supplemental statement of the case.  The case was returned 
to the Board and considered in October 2001.  The Board 
denied the benefits sought on appeal and the veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  Upon joint motion of the veteran 
and the Secretary, the Court, in January 2002, vacated the 
Board's October 2001 decision and remanded the claim to the 
Board for consideration of Court precedent regarding review 
of all evidence of record.  See Hazan v. Gober, 10 Vet. App. 
511, 518 (1997).  

In May 2002, the veteran was contacted through his 
representative and requested to submit any additional 
evidence for consideration.  The veteran did not respond to 
that request and in September 2002, the Board issued a 
decision again denying the benefits sought on appeal.  The 
veteran appealed the Board decision and in a January 2003 
order, the Court granted a joint motion for remand and 
vacated the Board decision, remanding the matter for 
compliance with the Veterans Claims Assistance Act of 2000 
(the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 
2002)] and Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
As such, this matter is again properly before the Board for 
appellate consideration.




REMAND

The evidence of record shows that in January 1998, the 
veteran requested an increase in the disability evaluation 
assigned to his post-traumatic stress disorder and he also 
filed a claim for a total disability evaluation based on 
individual unemployability.  The benefits sought were 
granted, however, the veteran has continued to appeal the 
assignment of a January 1998 effective date for the 
compensation benefits.

During the course of the veteran's appeal, the VCAA was 
signed into legislation.  The VCAA redefined the obligations 
of VA with respect to its duty to notify a claimant of his 
rights and responsibilities in substantiating a claim and the 
obligations of VA with respect to its duty to assist a 
claimant in the development of a claim.  Additionally, 
judicial precedent requires that VA advise a claimant not 
only of his own responsibilities with respect to gathering 
evidence, but of VA's responsibilities in obtaining specific 
evidence on behalf of a claimant.  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

The veteran was specifically advised of the change in the law 
and of his rights and responsibilities under the VCAA in the 
Board's October 2001 decision.  Although he had been supplied 
with information regarding the evidence needed to 
substantiate his claim in the statement of the case and 
supplemental statements of the case sent to him before the 
issuance of the Board's decision specifically outlining a 
claimant's rights and responsibilities under the VCAA, he had 
not been informed of his newly established rights and 
responsibilities, including VA's duty to assist him in 
obtaining evidence to substantiate his claim as required in 
Quartuccio, supra.

Regulations implementing the VCAA were promulgated which 
allowed the Board to directly advise claimants in writing of 
his rights and responsibilities under the VCAA, as well as 
the responsibilities of VA in assisting claimants in 
obtaining evidence, as opposed to remanding all cases that 
did not have the statutorily mandated notice language to the 
ROs.  The Board's notice to claimants included a request for 
the claimant to respond within thirty days of the date of the 
letter as provided in 38 C.F.R. Section 19.9(a)(2)(ii).  This 
portion of the regulations, however, was recently invalidated 
by the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  The Federal Circuit specifically found 
that, under the statute, a claimant has one year in which to 
submit additional evidence and argument in support of his 
claim following notice of the VCAA as opposed to only thirty 
days as set forth in the regulations at 38 C.F.R. Section 
19.9(a)(2)(ii).  Accordingly, that portion of the regulations 
limiting a claimant's response time to thirty days, 38 C.F.R. 
Section 19.9(a)(2)(ii), was invalidated.  See Disabled  
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003).  Also see Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003) [invalidation of the 
30-day response period contained in 38 C.F.R. § 3.159(b)(1) 
as inconsistent with 38 U.S.C.§ 5103(b)(1)].

Considering the procedural outline as set forth in the VCAA 
and in the recent opinions of the Federal Circuit in 
conjunction with the claims folder, the Board finds that it 
has no alternative but to remand this matter to the RO to 
ensure that the veteran is given proper notice of his rights 
and responsibilities under the VCAA, advised of the specific 
evidence needed to substantiate his claim, allowed the 
appropriate time in which to respond to the notice of the 
VCAA and/or waive that response time, and to ensure that all 
duty to notify and duty to assist obligations of VA are met.  
It is noted that due to the recent invalidation of 
regulations implementing the VCAA, the Board does not have 
the authority to cure this procedural defect itself.

Therefore, this matter is REMANDED for the following action:

The RO must advise the veteran of his 
rights and responsibilities under the 
VCAA.  He should be advised of the 
specific evidence needed to substantiate 
his claim on appeal and given an 
opportunity to supply additional evidence 
and/or argument, identify additional 
evidence for VA to obtain, or waive his 
right to the one-year response time 
required under the VCAA.  All new 
evidence and/or arguments must be 
associated with the veteran's claims 
folder.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran should be furnished a supplemental statement of 
the case, and afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.

The purpose of this REMAND is to cure a procedural defect and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



	                  
_________________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




